Citation Nr: 1301179	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-13 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to October 22, 2008, for the grant of service connection for dysthymic disorder as secondary to service-connected low back disability.      


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from September 1975 to September 1995.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.                 


FINDING OF FACT

The Veteran's original claim for service connection for a psychiatric disorder (claimed as depression/mood disorder) as secondary to service-connected low back disability was received on October 22, 2008; and no earlier claims for service connection for a psychiatric disorder were filed.   


CONCLUSION OF LAW

The criteria for an effective date earlier than to October 22, 2008 for the grant of service connection for dysthymic disorder as secondary to service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in January 2009.  This letter advised the Veteran of all required elements for service connection.  The letter further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess, 19 Vet. App. at 473; aff'd sub. nom. Hartman v. Nicholson, 483 F3d 1311 (2007).    

If a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006).  In June 2009, the Veteran filed a timely notice of disagreement (NOD) to the April 2009 rating decision that granted service connection for dysthymic disorder as secondary to service-connected low back disability, and that decision has not become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012).  It is therefore proper for the Board to adjudicate her claim for an earlier effective date.  Id.  Although the Veteran has not been specifically notified of the requirements necessary to establish an earlier effective date for the grant of service connection for dysthymic disorder, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As stated above, the appropriate notice has been given in this case. 




VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate her claim.  All service treatment records, Social Security records, and VA Medical Center (VAMC) treatment records are associated with the claims folder.  Throughout this appeal, the Veteran has argued that entitlement to an effective date prior to October 22, 2008, for the grant of service connection for dysthymic disorder is warranted based on the evidence already of record.  She has not identified the existence of any additional evidence or argued that there are any developmental deficiencies in the current record.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


The Merits of the Claim

The Veteran maintains that although she had been diagnosed with depression prior to October 22, 2008, she had not been told of her diagnosis and she was therefore unable as a matter of fact to file an earlier claim. Having carefully considered the claim in light of the record and the applicable law, the Board must deny the appeal.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400 (2012).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).


A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought.  An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In January 2003, the Veteran filed her original claim for service connection for a low back disability.  The RO denied the claim in a June 2003 rating action.  The Veteran subsequently filed a timely appeal.  In a December 2006 decision, the Board granted the claim for service connection for a low back disability, characterized as residuals of a lumbar laminectomy with narrowing of disc space at L4-L5.  Pursuant to the Board's decision, the RO, in a January 2007 rating action, granted service connection for residuals of a lumbar laminectomy with narrowing of disc space at L4-L5.  The RO assigned a 20 percent disability rating, effective from January 30, 2003, for the Veteran's service-connected low back disability.  

On October 22, 2008, the RO received the Veteran's original claim for service connection for a psychiatric disorder (claimed as depression/mood disorder) as secondary to the service-connected low back disability.  In support of her claim, the Veteran submitted copies of VAMC treatment records.  The records show that in December 1998, the Veteran was hospitalized for two days for abdominal pain.  While she was hospitalized, she noted that she had a history of a laminectomy with subsequent chronic back pain.  She also indicated that she had been depressed every day and had crying spells about one to two times per week.  She was diagnosed with major depression.  

Additional VAMC records reflect that in February 2004, the Veteran visited the Mental Health Clinic, and described an in-service sexual assault.  She noted that she was depressed most of the time.  The pertinent diagnoses were major depression and mood disorder secondary to chronic back pain.  VAMC records show that in May and July 2004, she was once again diagnosed with major depression and mood disorder secondary to chronic back pain.  

In April 2009, the Veteran underwent a VA psychiatric evaluation.  Following the mental status evaluation, the pertinent diagnosis was dysthymic disorder.  The examiner opined that it was at least as likely as not that the Veteran's dysthymic disorder was related to her service-connected low back disability.  Prior to her back surgery, the Veteran was "high functioning."  However, after her surgery, she became severely depressed.  

In an April 2009 rating action, the RO granted service connection for dysthymic disorder as secondary to service-connected low back disability and assigned a 100 percent disability rating, effective from October 22, 2008 - the date it received the Veteran's initial claim for service connection for depression/mood disorder.  

The evidence of record clearly shows that the Veteran first filed a claim for a psychiatric disorder, claimed as depression/mood disorder, on October 22, 2008.  The Board has reviewed the claims file in an attempt to find a basis for the award of an earlier effective date.  Prior to October 22, 2008, there is no document of record that could be construed as a formal or informal claim for service connection for a psychiatric disorder, to include dysthymic disorder, in accordance with the provisions of law as to the recognition of informal claims.  

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

There is evidence showing that the Veteran was first diagnosed with depression in December 1998.  However, given that the Veteran's claim is for dysthymic disorder as secondary to service-connected low back disability, service connection for a low back disability was not effective until January 30, 2003 and no document in the record evinces the Veteran's intent to seek service connection for a depressive disorder earlier than October 22, 2008.

The Veteran maintains that she did not know that she had been diagnosed with depression and that she would have filed her claim earlier if she had been made aware of her diagnosis.  However, this does not change the fact that she first filed a claim for a psychiatric disorder as secondary to the service-connected low back disability on October 22, 2008.  

In conclusion, as there is no document of record that constitutes a formal or informal claim for a psychiatric disorder as secondary to service-connected low back disability prior to October 22, 2008, the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for dysthymic disorder as secondary to service-connected low back disability.  38 U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

Entitlement to an effective date prior to October 22, 2008, for the grant of service connection for dysthymic disorder as secondary to service-connected low back disability is denied.   



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


